NOTICE OF ALLOWABILITY
Claims 1–7 are allowed.
The following is an examiner’s statement of reasons for allowance: Compared to the apparatus claimed in related cases, each method claim recites features of or related to both the inductor and the extractor assembly. Critically, each of independent claims 1, 4, and 7 establish that a magnetic coupling is made between a stationary primary magnetic power circuit and a secondary magnetic power circuit which has the first and second inductors, and that this coupling is terminated by extracting the inductor assembly from between the workpieces. Although lacking the structural detail of the apparatus in the parent application, the idea of moving elements to establish a functional inductive heating position that also simultaneously enables power transfer is not known or obvious from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761